Case 20-41308             Doc 145        Filed 03/16/20 Entered 03/16/20 15:19:16                    Main Document
                                                     Pg 1 of 3


                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

     In re:                                                   )   Chapter 11
                                                              )
     FORESIGHT ENERGY LP, et al.,                             )   Case No. 20-41308-659
                                                              )
                                 Debtors.                     )   Jointly Administered
                                                              )
                                                              )   Related Docket No. 19

                                    INTERIM ORDER
                            (I) AUTHORIZING THE DEBTORS
                  AND DEBTORS IN POSSESSION TO RETAIN AND EMPLOY
               ARMSTRONG TEASDALE LLP AS CO-COUNSEL EFFECTIVE AS OF
                THE PETITION DATE AND (II) SCHEDULING A FINAL HEARING

              This matter coming before the Court on the Application of the Debtors and Debtors in

 Possession, Pursuant to Sections 327(a) and 329(a) of the Bankruptcy Code, Bankruptcy Rules

 2014(a) and 2016(b) and Local Bankruptcy Rules 2014(A) and 2016-1, for an Interim Order

 Authorizing the Debtors and Debtors in Possession to Retain and Employ Armstrong Teasdale
                                                                                                            1
 LLP as Co- Counsel, Effective Nunc Pro Tunc to the Petition Date (the “Application”); the Court

 having reviewed the Application, the Debtors’ First Day Declaration, the Engel Declaration, the

 Moore Declaration, and the Disclosure of Compensation and having considered the statements of

 counsel with respect to the Application at an interim hearing before the Court held on March 11,

 2020 to consider the relief requested in the Application (the “Hearing”); and the Court having

 found that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and Rule

 81-9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District of

 Missouri; (ii) venue is proper before this court pursuant to 28 U.S.C. §§ 1408 and 1409; (iii) this

 is a core proceeding pursuant to 28 U.S.C. § 157(b); and (iv) the relief requested in the Application


 1
              Capitalized terms not otherwise defined herein shall have the meanings given to them in the Application.
Case 20-41308        Doc 145      Filed 03/16/20 Entered 03/16/20 15:19:16                Main Document
                                              Pg 2 of 3


 being in the best interests of the Debtors, their estates and all other parties in interest in these cases;

 and the Court having determined that there exists the required basis for the relief granted herein;

 and after due deliberation,

         IT IS HEREBY ORDERED THAT:

                1.      The Application is GRANTED on an interim basis as set forth herein.

                2.      The Debtors are authorized to employ Armstrong Teasdale as attorneys to

the Debtors, pursuant to sections 327(a) and 329(a) of the Bankruptcy Code, effective as of the

Petition Date, on the terms and conditions set forth in the Application and the Engagement Letter.

                3.      Armstrong Teasdale shall be compensated upon appropriate application in

accordance with sections 330 and 331 of the Bankruptcy Code, the Federal Rules of Bankruptcy

Procedure, the Local Rules, and orders of the Court.

                4.      The final hearing (the “Final Hearing”) on the Application shall be held on

April 3, 2020 at 10:00 a.m. (prevailing Central Time) in Courtroom 7-North. Any objections

or responses to entry of a final order on the Application (the “Final Order”) shall be filed on or

before 11:59 p.m. (prevailing Central Time), on March 30, 2020, and shall be served on:

(a) proposed counsel to the Debtors, Paul, Weiss, Rifkind, Wharton & Garrison LLP, (Attention:

Alice Belisle Eaton and Patrick Steel); (b) proposed co-counsel to the Debtors, Armstrong Teasdale

LLP (Attention: Richard W. Engel, Jr. and John G. Willard); (c) the U.S Trustee; (d) counsel to the

Ad Hoc First Lien Group; (e) counsel to the Ad Hoc Crossover Group; (f) counsel to the Facilities

Agent; (g) counsel to the Term Agent; (h) counsel to the Indenture Trustee; (i) counsel to the

collateral trustee under the Debtors’ secured debt facilities; (j) counsel to the DIP Agent; (l) counsel

to DIP Lenders; (m) counsel to Murray Energy Corporation; (n) counsel to Reserves; (o) the

Internal Revenue Service; (p) the Securities and Exchange Commission; (q) the United States

Attorney’s Office for the Eastern District of Missouri; (r) the state attorneys general for all states in


                                                     2
Case 20-41308       Doc 145     Filed 03/16/20 Entered 03/16/20 15:19:16              Main Document
                                            Pg 3 of 3


which the Debtors conduct business; (n) counsel to the Committee; and (o) the holders of the 30

largest unsecured claims against the Debtors, on a consolidated basis (collectively, the “Notice

Parties”). In the event no objections to entry of a final order on the Application are timely received,

this Court may enter such final order without need for the Final Hearing.

               5.      No later than two (2) days after the date of this Order, the Debtors are

directed to serve a copy of the Order on the Notice Parties and are directed to file a certificate of

service with the Court no later than 24 hours after service.


                                                               KATHY A. SURRATT-STATES
                                                                Chief U.S. Bankruptcy Judge
 DATED: March 16, 2020
 St. Louis, Missouri
 jjh




 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com




                                                   3
